Citation Nr: 0413856	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-16 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.


WITNESSES AT HEARING ON APPEAL

Appellant's son and daughter


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to December 
1945.  The veteran died in December 2001.  The appellant is 
the veteran's surviving spouse.

The issue of service connection for cause of the veteran's 
death comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of  the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The issue of entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318, is addressed in the 
REMAND portion of the decision, below.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran died in December 2001.  The death certificate 
lists the cause of death as sudden cardiac death.

3.  At that time of his death, the veteran was service 
connected for bilateral hearing loss, evaluated as 100 
percent disabling; right total knee replacement, evaluated as 
30 percent disabling; muscle injury MGXIII, penetrating wound 
right thigh, evaluated as 10 percent disabling; muscle injury 
MGXIII, penetrating wound left lower thigh evaluated as 10 
percent disabling; and residual scars, left heel, evaluated 
as 0 percent disabling.  

4.  There is no competent evidence of record establishing a 
relationship between the cause of the veteran's death and his 
period of active duty service or any service-connected 
disability.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312, 3.156, 
3.159 (West 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of January 2002 and January 2003 RO decisions 
and a March 2003 statement of the case the RO provided the 
appellant with the applicable laws and regulations and gave 
notice as to the evidence needed to substantiate her claims.  
Additionally, the RO sent the appellant a letter in March 
2002, explaining the notice and duty to assist provisions of 
the VCAA, including the respective responsibilities of VA and 
the appellant to identify and/or secure evidence, listed the 
evidence and asked the appellant to submit and authorize the 
release of additional evidence.  Furthermore, the January 
2003 RO decision and the March 2003 statement of the case 
included the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that 
the appellant has been afforded all notice required by 
statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Additionally, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial January 2002 RO decision 
regarding service connection for cause of death was for 
burial purposes only.  Accordingly, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.

With respect to the duty to assist, the RO has obtained all 
available service records as well VA treatment and private 
records, and scheduled a hearing.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  There is no other indication from 
the claims folder or allegation from the appellant that any 
relevant evidence remains outstanding.  Therefore, the Board 
finds that the duty to assist is met. 38 U.S.C.A.  § 5103A.  

Finally, the appellant has had ample opportunity to present 
evidence and argument in support of her appeal.  As she has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Factual Background

Upon leaving service, a February 1948 rating action granted 
service connection for muscle injury MGXIII, penetrating 
wound right thigh; muscle injury MGXIII, penetrating wound 
left lower thigh; bilateral hearing loss and residual scars, 
left heel.  The muscle injuries were rated as 10 percent 
disabling and the veteran's bilateral hearing loss residual 
scars of the left heel were found to be noncompensable.  The 
veteran's combined disability rating was 20 percent.  The 
veteran did not submit a notice of disagreement with this 
rating action.

The veteran submitted a claim for increased ratings for his 
service-connected disabilities in April 1976.  By means of an 
August 1976 rating action the veteran's hearing loss 
disability rating was increased from noncompensable to 20 
percent.  The rating decision maintained to 10 percent 
disability rating for the muscle injuries and the 
noncompensable rating for the residual scars, left heel.  The 
veteran's combined disability rating as of April 1976 was 40 
percent.  The veteran did not present a notice of 
disagreement with this rating action.

In April 1988 the veteran presented a claim for an increased 
rating specifically for his hearing loss disability.  A July 
1988 rating action increased the veteran's bilateral hearing 
loss rating to 80 percent disabling.  Accordingly, the 
veteran's combined disability rating as of December 1987 was 
80 percent.  The veteran did not present a notice of 
disagreement with this rating action.

In April 2000 the veteran submitted a claim for an increased 
rating for his bilateral hearing loss and a claim for service 
connection for his knees.  An October 2000 rating decision 
granted a 100 percent evaluation for the veteran's bilateral 
hearing and denied service connection for a bilateral knee 
condition.  The veteran's combined evaluation from April 2000 
was 100 percent.

The veteran underwent a VA examination in May 2001.  
Consequently, by means of a September 2001 rating decision he 
was granted service connection for right total knee 
replacement, claimed as due to muscle injury MG XIII 
penetrating wound right thigh.  The right total knee 
replacement was granted an evaluation of 30 percent, 
effective April 2000.  The veteran was also denied service 
connection for left total knee replacement, claimed as due to 
muscle injury MG XIII, penetrating wound left lower thigh.  
The veteran's combined evaluation was still 100 percent as of 
April 2000.

The veteran submitted a November 2001 notice of disagreement 
with regards to the September 2001 denial of service 
connection for left total knee replacement.   However, the 
veteran died in December 2001.  The veteran's death 
certificate listed the cause of death as sudden cardiac 
death.

The appellant submitted a December 2001 claim for burial 
benefits.  Burial benefits were granted, however, the January 
2002 rating decision denied service connection for cause of 
death, for burial benefit purposes only.  The rating decision 
noted that the service medical records were silent as to 
complaints or treatment of a heart condition nor was a heart 
condition manifested to a compensable degree within a year 
from discharge from service.  The RO held that there was no 
nexus between the cause of death and service.  

The appellant submitted an original application for 
Dependency and Indemnity Compensation (DIC) in February 2002.  
A January 2003 rating decision reconsidered the issue of 
service connection for cause of the veteran's dearth on the 
basis of the appellant's application for DIC and continued 
the denial.  The RO also denied entitlement to DIC under 
38 U.S.C.A. § 1318 finding that the veteran did not meet the 
requirements of being rated totally disabled by reason of 
service connected disabilities for a period of 10 years or 
more immediately before his death; or for five years if the 
total disability rating was continuously in effect from the 
date of discharge from military service; or for one year if 
the veteran was a former POW who died after September 10, 
1999.  The appellant filed a notice of disagreement in March 
2003 and perfected her appeal for DIC benefits in May 2003



Analysis

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2003); see 38 
U.S.C.A. Chapter 11.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
The disability may be either the principal or a contributory 
cause of death.  38 C.F.R.     § 3.312(a).  A disability is 
the principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R.         § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran died in December 2001.  At that time of his 
death, the veteran was service connected for bilateral 
hearing loss, evaluated as 100 percent disabling; right total 
knee replacement, evaluated as 30 percent disabling; muscle 
injury MGXIII, penetrating wound right thigh, evaluated as 10 
percent disabling; muscle injury MGXIII, penetrating wound 
left lower thigh evaluated as 10 percent disabling; and 
residual scars, left heel, evaluated as 0 percent disabling.  
The appellant has alleged in her VA Form 9 that "it's 
possible that he developed a clot in his legs which may have 
contributed to his cardiac arrest.  Also, just the anxiety of 
all my husband's disabilities combined may have contributed 
to his heart condition."  

The Board finds that no competent medical evidence has been 
submitted which establishes a relationship between the cause 
of the veteran's death and his service connected 
disabilities.  The service medical records and the subsequent 
VA and private records are negative for treatment or 
complaints of a heart condition.  The appellant's personal 
opinion, offered without the benefit of medical training or 
expertise, is not competent evidence required to determine an 
etiologic relationship between the cause of the veteran's 
death and service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  

In conclusion, the Board finds that the evidence for and 
against the appellant's claim is not so evenly balanced as to 
require resolution of doubt in her favor.  38 U.S.C.A. § 
5107(b).  There is simply no competent evidence linking the 
cause of the veteran's death to any service-connected 
disability or to his period of active duty service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107(b); 38 
C.F.R. §§ 3.5, 3.102, 3.303, 3.312.


ORDER

Service connection for cause of the veteran's death is 
denied.


REMAND

The veteran is claiming entitlement to Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1318.

Initially, the Board notes that in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the Federal Circuit 
imposed a stay on VA's adjudication of claims for DIC 
benefits under 38 U.S.C.A. § 1318, if based on "hypothetical 
entitlement."  This stay was partially lifted in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
The Board notes that by Chairman's Memorandum No. 01-03-09 
(Apr. 8, 2003), the stay on VA's adjudication of claims for 
DIC benefits under 38 U.S.C.A. § 1318 ("hypothetical 
entitlement") was lifted.  As such, while further delay is 
regrettable, the Board finds that with regard to the 
appellant's claim for entitlement to DIC under 38 U.S.C.A.    
§ 1318, a remand is necessary so that the RO may address the 
38 U.S.C.A. § 1318 claim prior to adjudication by the Board.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied, as well 
as in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.

2.  The RO should then again adjudicate 
the issue of entitlement to DIC benefits 
under 38 U.S.C.A. § 1318, with 
consideration of all evidence of record.  
In its adjudication of this issue, the RO 
should apply the amended version of 38 
C.F.R. § 3.22, which became effective 
January 21, 2000.  If the claim remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond. The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



